Exhibit 10.5
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
NOTICE OF GRANT OF STOCK OPTION
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Stock Option (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Notice of Grant and the
Stock Option Agreement, attached hereto as Exhibit A (together, the “Award
Agreement”), as follows:

                   
 
 Grant Number                            
 
                 
 
 Grant Date                            
 
                 
 
 Vesting Commencement Date                            
 
                 
 
 Exercise Price per Share   $                  
 
   
 
                 
 
 Total Number of Shares Granted                            
 
                 
 
 Total Exercise Price   $                  
 
   
 
                     Type of Option:   ___ Incentive Stock Option    
 
                        ___ Nonstatutory Stock Option    
 
                 
 
 Term/Expiration Date:                            
 
                 
 
 Vesting Schedule:                

     This Option may be exercised, in whole or in part, in accordance with the
following schedule:
     [— of the Shares subject to the Option shall vest — after the Vesting
Commencement Date, and — of the Shares subject to the Option will vest on the
last day of each — thereafter, subject to the Participant continuing to be a
Service Provider through each such dates.]

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option will be exercisable for ninety (90) days after Optionee ceases
to be a Service Provider to the extent it has vested as of such date; provided,
however, that if Optionee ceases to be a Service Provider as the result of his
or her death or Disability, this Option may be exercised for one (1) year after
Optionee ceases to be a Service Provider to the extent it has vested as of such
date. In no event may Optionee exercise this Option after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 16(c) of the Plan.
     By Optionee’s signature and the signature of the Company’s representative
below, Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Award Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

              OPTIONEE:       ATMEL CORPORATION
 
           
 
                     
Signature
          By
 
           
 
                      Print Name       Title
 
           
DATED:
           
 
           
 
           
 
                     
 
           
 
                      Residence Address        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
STOCK OPTION AGREEMENT
     1. Grant of Option. The Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant (the “Optionee”) an option (the “Option”)
to purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
prevail. Capitalized terms used and not defined in this Award Agreement shall
have the meaning set forth in the Plan.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          (b) Method of Exercise. This Option is exercisable in a manner and
pursuant to such procedures as the Administrator may determine, which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan (the “Exercise Notice”). The Exercise Notice shall be
completed by the Optionee and delivered to Secretary of the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares, together with any applicable withholding taxes. This
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price, together
with any applicable withholding taxes.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

 



--------------------------------------------------------------------------------



 



     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash; or
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          (d) with the Administrator’s consent, surrender of other Shares,
provided that such Shares (i) in the case of Shares acquired from the Company,
have been vested and owned by the Optionee for more than six (6) months on the
date of surrender, AND (ii) have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares.
     4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     5. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement. Tax Obligations.
     6. Tax Obligations.
          (a) Withholding Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares shall be issued to
Optionee, unless and until satisfactory arrangements (as determined by the
Administrator) shall have been made by Optionee with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. Optionee agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining Optionee)
for the satisfaction of all Federal, state, local and foreign income and
employment tax withholding requirements applicable to the Option exercise.
Optionee acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Grante Date, or (2) the date one year
after the date of exercise, the Optionee will immediately notify the Company in
writing of such disposition. Optionee agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
the Optionee.
     7. Rights as a Stockholder. Neither Optionee nor any person claiming under
or through Optionee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares

 



--------------------------------------------------------------------------------



 



shall have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Optionee. After such issuance,
recordation and delivery, Optionee shall have all the rights of a stockholder of
the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
     8. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, without
regard to the choice of law rules, of the State of California.
     9. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement shall be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, CA 95131, or at such other address as the Company may hereafter
designate in writing.
     11. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
     12. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of exercise as the
Administrator may establish from time to time for reasons of administrative
convenience.

 



--------------------------------------------------------------------------------



 



     13. Administrator Authority. The Administrator shall have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Optionee, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
     14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     15. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     16. Agreement Severable. In the event that any provision in this Award
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Award Agreement.
     17. Amendment, Suspension or Termination of the Plan. Optionee understands
that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time.

 



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR U.S. EMPLOYEES
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of the Plan and this Notice of
Grant and the Restricted Stock Unit Agreement, attached hereto as Exhibit A
(together, the “Award Agreement”), as follows:

           
 
 Grant Number        
 
   
 
   
 
         
 
 Grant Date        
 
   
 
   
 
         
 
 Number of Restricted Stock Units:        
 
   
 
   
 
         
 
 Vesting Commencement Date:        
 
   
 
   
 
         
 
 Vesting Schedule:        

     The Restricted Stock Units will vest, in whole or in part, in accordance
with the following schedule:
     [— of the Restricted Stock Units subject to this Award shall vest — after
the Vesting Commencement Date, and — of the Restricted Stock Units subject to
this Award will vest on the last day of each — thereafter, subject to the
Participant continuing to be a Service Provider through each such dates.]
     Your signature below indicates your agreement and understanding that this
Award is subject to and governed by the terms and conditions of the Plan and
this Award Agreement. For example, important additional information on vesting
and forfeiture of the Restricted Stock Units is contained in paragraphs 3
through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A, WHICH CONTAINS
THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. You further represent
that you have reviewed the Plan and this Award Agreement in their entirety, have
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understand all provisions of the Plan and Award Agreement.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to

 



--------------------------------------------------------------------------------



 



the Plan and Award Agreement. You further agrees to notify the Company upon any
change in the residence address indicated below.

              PARTICIPANT:       ATMEL CORPORATION
 
           
 
                     
Signature
          By
 
           
 
                      Print Name       Title
 
           
DATED:
           
 
           
 
           
 
                     
 
           
 
                      Residence Address        

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
RESTRICTED STOCK UNIT AGREEMENT
FOR U.S. EMPLOYEES
     1. Grant. The Company hereby grants to the Participant under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement and the Plan. When Shares are paid to the Participant in
payment for vested Restricted Stock units, par value will be deemed paid by the
Participant for each Restricted Stock Unit by services rendered by the
Participant to the Company, and will be subject to the appropriate tax
withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.
          Vesting Schedule. Subject to paragraph 4, the Restricted Stock Units
awarded by this Award Agreement will vest in the Participant according to the
vesting schedule set forth on the first page of this Award Agreement, subject to
the Participant’s continuing to be a Service Provider through each such date.
     3. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
(after taking into account any accelerated vesting that may occur as the result
of any such termination) awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.
     4. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 7, but in each
such case no later than the date that is two-and-one-half months from the end of
the Company’s tax year that includes the vesting date. Notwithstanding anything
in the Plan or this Award Agreement to the contrary, if the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units is
accelerated in connection with the Participant ceasing to be a Service Provider
(provided that such cessation is a “separation from service” within the meaning
of Section 409A, as determined by the Company), other than due to death, and if
(x) the Participant is a “specified employee” within the meaning of Section 409A
at the time of such cessation and (y) the payment of such accelerated Restricted
Stock Units will result in the

3



--------------------------------------------------------------------------------



 



imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant ceasing to be a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of such cessation, unless the Participant dies during such six (6) month
period, in which case, the Restricted Stock Units will be paid to the
Participant’s estate as soon as practicable following his or her death, subject
to paragraph 7. It is the intent of this Award Agreement to comply with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
     5. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s designated beneficiary, or if no
beneficiary survives the Participant, the administrator or executor of the
Participant’s estate. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
     6. Withholding of Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by one or more of the following:
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
shares of Common Stock having a Fair Market Value equal to the minimum amount
required to be withheld, (c) delivering to the Company already vested and owned
shares of Common Stock having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such shares of Common
Stock otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to paragraph 3, the Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.
     7. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the

4



--------------------------------------------------------------------------------



 



Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
     8. No Effect on Employment or Service. Subject to the terms of any
employment contract with the Participant, the Participant’s employment or other
service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, subject to the terms of any employment contract with the
Participant, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.
The transactions contemplated hereunder and the vesting schedule set forth on
the first page of this Award Agreement do not constitute an express or implied
promise of continued employment for any period of time.
     9. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to Company at Atmel Corporation,
Attention: Stock Administration Department, 2325 Orchard Parkway, San Jose,
California 95131, or at such other address as the Company may hereafter
designate in writing.
     10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges conferred hereby
immediately will become null and void.
     11. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
     12. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     13. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or

5



--------------------------------------------------------------------------------



 



other clearance from any U.S. state or federal governmental agency, which the
Administrator will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
     14. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     15. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
     16. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     17. Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
     18. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Participant, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Restricted Stock Units.
     19. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Participant expressly warrants that he or she
has received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Participant understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

6



--------------------------------------------------------------------------------



 



     20. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by the internal substantive laws, without regard to the choice of law
rules, of the State of California.
     21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

7



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
FOR NON-US EMPLOYEES
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an Award of restricted stock units (“Restricted Stock
Units”), subject to the terms and conditions of the Plan and this Notice of
Grant and the Restricted Stock Unit Agreement, attached hereto as Exhibit A,
including any country specific appendix thereto (together, the “Award
Agreement”), as follows:
     Grant Number:
     Grant Date:
     Number of Restricted Stock Units:
     Vesting Commencement Date:
     Vesting Schedule: The Restricted Stock Units will vest according to the
following schedule:
     The Restricted Stock Units will vest, in whole or in part, in accordance
with the following schedule:
     [— of the Restricted Stock Units subject to this Award shall vest — after
the Vesting Commencement Date, and — of the Restricted Stock Units subject to
this Award will vest on the last day of each — thereafter, subject to the
Participant continuing to be a Service Provider through each such dates.]
     Your signature below indicates your agreement and understanding that this
Award is subject to and governed by the terms and conditions of the Plan and
this Award Agreement. For example, important additional information on vesting
and forfeiture of the Restricted Stock Units is contained in paragraphs 3
through 5 of Exhibit A. PLEASE BE SURE TO READ ALL OF EXHIBIT A AND THE
APPENDIX, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT. You further represent that you have reviewed the Plan and this Award
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understand all
provisions of the Plan and Award Agreement. You hereby agree to accept as
binding, conclusive and final all decisions or

 



--------------------------------------------------------------------------------



 



interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement. You further agrees to notify the Company upon any change in the
residence address indicated below.

              PARTICIPANT:       ATMEL CORPORATION
 
           
 
                     
Signature
          By
 
           
 
                      Print Name       Title
 
           
DATED:
           
 
           
 
           
 
                     
 
           
 
                      Residence Address        

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED JULY ___, 2008)
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-US EMPLOYEES
     1. Grant. The Company hereby grants to the Participant under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Award Agreement, including any country-specific appendix thereto, and the
Plan. When Shares are issued to the Participant in accordance with paragraph 5
for vested Restricted Stock Units, par value will be deemed paid by the
Participant for each Restricted Stock Unit by services rendered by the
Participant to the Company or its Subsidiary or Affiliate, and will be subject
to the appropriate withholding for Tax-Related Items (as defined in paragraph
7).
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to settlement of any such
Restricted Stock Units. Prior to actual settlement of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Settlement of any vested Restricted Stock Units will be made in whole Shares
only and not cash.
     3. Vesting Schedule. Subject to paragraph 4, the Restricted Stock Units
awarded by this Award Agreement will vest in the Participant according to the
vesting schedule set forth on the first page of this Award Agreement, subject to
the Participant’s continuing to be an active Service Provider through each such
date.
     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Award Agreement, if the Participant ceases to be an
active Service Provider for any or no reason, then the unvested Restricted Stock
Units (after taking into account any accelerated vesting that may occur as the
result of any such termination) awarded by this Award Agreement will thereupon
be forfeited at no cost to the Company and the Participant will have no further
rights thereunder.
     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her heirs) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 7, but in each
such case no later than the date that is two-and-one-half months from the end of
the Company’s tax year that includes the vesting date.

3



--------------------------------------------------------------------------------



 



Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with the Participant ceasing
to be a Service Provider (provided that such cessation is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) the Participant is a “specified employee”
within the meaning of Section 409A at the time of such cessation and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to the Participant on or within the
six (6) month period following the Participant ceasing to be a Service Provider,
then the payment of such accelerated Restricted Stock Units will not be made
until the date six (6) months and one (1) day following the date of such
cessation, unless the Participant dies during such six (6) month period, in
which case, the Restricted Stock Units will be paid to the Participant’s heirs
as soon as practicable following his or her death, subject to paragraph 7. It is
the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
and any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s heirs. Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     7. Responsibility for Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”). The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such withholding for Tax-Related Items,
in whole or in part (without limitation) by one or more of the following:
          a) accepting cash from the Participant;
          b) withholding from Shares otherwise deliverable to the Participant
upon vesting/settlement of the Restricted Stock Unit having a Fair Market Value
equal to the minimum statutory withholding amount or such other amount as may be
necessary to avoid adverse accounting treatment;
          c) accepting already vested and owned Shares of the Participant having
a Fair Market Value equal to the amount required to be withheld;

4



--------------------------------------------------------------------------------



 



          d) withholding from the Participant’s wages or other cash compensation
paid to the Participant by the Company and/or the Participant’s employer (the
“Employer”);
          e) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Units equal to the amount required to
be withheld; or
          f) arranging for the sale of Shares issued upon vesting/settlement of
the Restricted Stock Units (on the Participant’s behalf and at the Participant’s
direction pursuant to this authorization) equal to amount required to be
withheld.
If the obligation for Tax-Related Items is satisfied by withholding from Shares
otherwise deliverable to the Participant, the Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Restricted
Stock Units. The Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s. Further, if the Participant has relocated to a different
jurisdiction between the Grant Date and the date of any taxable event, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of participation in the Plan that cannot be satisfied by the means
previously described. The Participant will permanently forfeit the Restricted
Stock Units and the Company may refuse to deliver the Shares if the Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this paragraph.
     8. Rights as Stockholder. Neither the Participant nor any person claiming
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     9. Nature of Grant. In accepting the Award, the Participant acknowledges
that:
          a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by

5



--------------------------------------------------------------------------------



 



the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          b) the grant of the Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;
          c) all decisions with respect to future Restricted Stock Unit Awards,
if any, will be at the sole discretion of the Company;
          d) the Participant’s participation in the Plan and the vesting
schedule set forth on the first page of this Award Agreement shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate any employment relationship at any time;
          e) the Participant is voluntarily participating in the Plan;
          f) the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of the employment contract, if any;
          g) the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer;
          h) in the event that the Participant is not an employee of the
Company, the Restricted Stock Units Award and the Participant’s participation in
the Plan will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Restricted Stock Units Award will not be
interpreted to form an employment contract with any Subsidiary or Affiliate of
the Company;
          i) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          j) the value of the Shares acquired upon vesting or settlement of the
Restricted Stock Units may increase or decrease in value;

6



--------------------------------------------------------------------------------



 



          k) in consideration of the Award of the Restricted Stock Units, no
claim or entitlement to compensation or damages shall arise from termination of
the Restricted Stock Units or diminution in value of the Restricted Stock Units
or Shares subject to the Restricted Stock Units resulting from termination of
the Participant’s employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Award Agreement,
the Participant shall be deemed irrevocably to have waived any entitlement to
pursue such claim;
          l) in the event of termination of the Participant’s status as a
Service Provider (whether or not in breach of local labor laws), the
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate effective as of the date that the Participant is no longer
actively providing service and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when the Participant is no longer
actively providing service as a Service Provider for purposes of the Restricted
Stock Units Award;
          m) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding participation in the
Plan, or the acquisition or sale of the underlying Shares; and
          n) the Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding participation in the Plan
before taking any action related to the Plan.
          10. Address for Notices. Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, California 95131, U.S.A. or at such other address as the Company may
hereafter designate in writing.
          11. Grant is Not Transferable. Except in the case of the Participant’s
death, as provided in paragraph 6, this Award and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void.
          12. Restrictions on Sale of Securities. The Shares issued as payment
for vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal

7



--------------------------------------------------------------------------------



 



securities laws and will be freely tradable upon receipt. However, a
Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
Further, the subsequent sale of Shares may be subject to additional terms and
conditions for the Participant’s country of residence, as set forth in any
country-specific appendix to the Award Agreement.
     13. Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Award Agreement and any other
Restricted Stock Units Award materials by and among, as applicable, the
Employer, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
     The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
     The Participant understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan.
     The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing my local human resources
representative. The Participant understands, however,

8



--------------------------------------------------------------------------------



 



that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
     14. Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience.
     16. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
     17. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     19. Agreement Severable. In the event that any provisions of this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from,

9



--------------------------------------------------------------------------------



 



and such invalidity or unenforceability will not be construed to have any effect
on the remaining provisions of this Award Agreement.
     20. Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Participant, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this Award of Restricted Stock Units.
     21. Acknowledgment of the Plan. By accepting this Restricted Stock Units
Award, the Participant expressly warrants that he or she has received Restricted
Stock Units under the Plan, and has received, read and understood a description
of the Plan.
     22. Notice of Governing Law and Venue. This Award of Restricted Stock Units
shall be governed by the internal substantive laws, without regard to the choice
of law rules, of the State of California.
     For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award or the Award
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award is made and/or to be performed.
     23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and if requested, to agree to participate in
the Plan through an on- line or electronic system established and maintained by
the Company or another third party designated by the Company.
     24. Appendix. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Units Award shall be subject to any special terms and
conditions set forth in the appendix to this Award Agreement for the
Participant’s country of residence, if any. Moreover, if the Participant
relocates to one of the countries included in the appendix, the special terms
and conditions for such country will apply to the Participant, to the extent the
Administrator determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the

10



--------------------------------------------------------------------------------



 



administration of the Plan. The country-specific appendix constitutes part of
this Award Agreement.
     In addition, the Company reserves the right to impose other requirements on
the Restricted Stock Units and any Shares acquired under the Plan, to the extent
consistent with the Plan and the Administrator determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

11



--------------------------------------------------------------------------------



 



APPENDIX
ATMEL CORPORATION
2005 STOCK PLAN
COUNTRY-SPECIFIC PROVISIONS FOR RESTRICTED STOCK UNITS
FOR NON-US EMPLOYEES
This Appendix includes special terms and conditions applicable to the
Participants in the countries below. These terms and conditions are in addition
to those set forth in the Award Agreement or Exhibit A. Any capitalized term
used in this Appendix without definition shall have the meaning ascribed to it
in the Award Agreement, Exhibit A or the Plan, as applicable.
This Appendix also includes information relating to exchange control and other
issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the laws in effect in the
respective countries as of July 2008. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information herein as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time the Restricted Stock Units vest or Shares acquired under the
Plan are sold.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working, the information contained herein
may not be applicable to the Participant.
CHINA
Exchange Control Information.
     The Participant understands and agrees to comply with exchange control laws
in China and to immediately repatriate the proceeds from the sale of Shares and
any dividend equivalents or dividends received in relation to the Shares to
China. The Participant further understands that such repatriation of funds may
need to be effected through a special foreign exchange control account
established by the Company or its Subsidiary or Affiliate, and the Participant
hereby consents and agrees that the proceeds

12



--------------------------------------------------------------------------------



 



from the sale of Shares and any dividend equivalents or dividends received may
be transferred to such special account prior to being delivered to the
Participant.
     Furthermore, to facilitate compliance with any applicable laws or
regulations in China, Company reserves the right to (i) mandate the immediate
sale of Shares to which Participant is entitled on any applicable vesting date,
or (ii) mandate the sale of Shares in the event of a Participant ceases to be an
active Service Provider. In either case, the proceeds of the sale of such
Shares, less any Tax-Related Items and broker’s fees or commissions, will be
remitted to Participant in accordance with applicable exchange control laws and
regulations, as described above.
FINLAND
No country-specific terms apply.
FRANCE
     See French Award Agreement.
GERMANY
     This provision supplements paragraph 13 of Exhibit A:
Data Privacy: The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan.
HONG KONG
     Issuance of Shares.
     This provision supplements paragraph 2 of Exhibit A:
     Notwithstanding any discretion in the Plan, the Award Agreement or
Exhibit A, the Company will settle Restricted Stock Units in Shares only. In no
event will the Award be paid to Participant in the form of cash.
     Securities Law Information. To facilitate compliance with securities laws
in

13



--------------------------------------------------------------------------------



 



Hong Kong, the Participant agrees not to sell the Shares issued in settlement of
the Restricted Stock Units within six months of the grant date.
     WARNING: The Restricted Stock Units and the Shares to be issued upon
vesting of the Restricted Stock Units are available only to eligible employees
of the Company or a Subsidiary or Affiliate participating in the Plan; they are
not a public offer of securities. The contents of the Award Agreement,
Exhibit A, and this Appendix, have not been reviewed by any regulatory authority
in Hong Kong and the Participant is advised to exercise caution in relation to
the Award. If the Participant is in any doubt about any of the contents of the
Plan or the Award Agreement (including Exhibit A and this Appendix), the
Participant should obtain independent professional advice.
IRELAND
Issuance of Shares. This provision supplements paragraph 2 of Exhibit A for any
Participant who is a director or shadow director1 of the Company’s Irish
Subsidiary:
     Notwithstanding any discretion in the Plan, the Award Agreement, or
Exhibit A, the Company will issue only newly-issued Shares in settlement of any
Restricted Stock Units. In no event will treasury or reacquired Shares be issued
to the Participant in settlement of the Award.
JAPAN
No country-specific terms apply.
KOREA
No country-specific terms apply.
MALAYSIA
No country-specific terms apply.
 

1   A shadow director is an individual who is not on the board of directors of
the Irish Subsidiary but who has sufficient control so that the board of
directors of the Irish Subsidiary acts in accordance with the directions or
instructions of the individual.

14



--------------------------------------------------------------------------------



 



NORWAY
No country-specific terms apply.
SINGAPORE
Securities Law Information.
This grant of Restricted Stock Units under the Plan is being made on a private
basis and is, therefore, exempt from registration in Singapore.
TAIWAN
No country-specific terms apply.
UNITED KINGDOM
     Joint Election. As a condition of the Award, Participant agrees to accept
any liability for secondary Class 1 National Insurance Contributions (the
“Employer NICs”) which may be payable by the Company or the Employer with
respect to the settlement of the Restricted Stock Unit and issuance of Shares,
the assignment or release of the Restricted Stock Unit for consideration or the
receipt of any other benefit in connection with the Restricted Stock Unit.
     Without limitation to the foregoing, Participant agrees to execute a joint
election between the Company and/or the Employer and Participant (the “Joint
Election”), the form of such Joint Election being formally approved by HM
Revenue & Customs (“HMRC”), and any other consent or election required to
accomplish the transfer of the Employer NICs to Participant. Participant further
agrees to execute such other joint elections as may be required between
Participant and any successor to the Company and/or the Employer. Failure by a
Participant to enter into a Joint Election shall be grounds for the forfeiture
and cancellation of the Restricted Stock Unit. The Participant further agrees
that the Company and/or the Employer may collect the Employer NICs from
Participant by any of the means set forth in paragraph 7 of Exhibit A.
     Responsibility for Taxes. This provision supplements paragraph 7 of
Exhibit A:
     The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to account to
HMRC

15



--------------------------------------------------------------------------------



 



with respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means described in paragraph 7 of
Exhibit A. If payment or withholding is not made within ninety (90) days of the
Chargeable Event or such other period as required under U.K. law (the “Due
Date”), the Participant agrees that the amount of any uncollected Tax-Related
Items shall (assuming the Participant is not a director or executive officer of
the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended)) constitute a loan owed by the Participant to
the Employer, effective on the Due Date. The Participant agrees that the loan
will bear interest at the then-current HMRC Official Rate and it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to in paragraph 7 of
Exhibit A. If the Participant fails to comply with the Participant’s obligations
in connection with the Tax-Related Items as described in this section, the
Company may refuse to deliver the Shares acquired under the Plan.
     Notwithstanding the foregoing, if the Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Participant will not
be eligible for such a loan to cover the Tax-Related Items. In the event that
the Participant is a director or executive officer and the Tax-Related Items are
not collected from or paid by the Participant by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Participant on
which additional income tax and National Insurance Contributions (including the
Employer NICs) will be payable. The Participant will be responsible for
reporting and paying any income tax and National Insurance Contributions
(including the Employer NICs) due on this additional benefit directly to HMRC
under the self-assessment regime.

16



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
NOTICE OF GRANT OF STOCK APPRECIATION RIGHT
       Unless otherwise defined herein, the terms defined in the Atmel
Corporation 2005 Stock Plan (the “Plan”) shall have the same defined meanings in
this Notice of Grant of Stock Appreciation Right (the “Notice of Grant”).
       Name:
       Address:
       You have been granted a Stock Appreciation Right subject to the terms and
conditions of the Plan and this Notice of Grant and the Stock Appreciation Right
Agreement, attached hereto as Exhibit A (together, the “Award Agreement”), as
follows:

           
 
Grant Number        
 
   
 
   
 
         
 
Grant Date        
 
   
 
   
 
         
 
Vesting Commencement Date  
 
   
 
         
 
Exercise Price per Share   $
 
   
 
         
 
Total Number of Shares Granted        
 
   
 
   
 
         
 
Term/Expiration Date:        
 
         
 
         
 
Vesting Schedule:        

       This Stock Appreciation Right shall vest, in whole or in part, in
accordance with the following schedule:
       [— of the Shares subject to the Stock Appreciation Right shall vest —
months after the Vesting Commencement Date, and — of the Shares subject to the
Stock Appreciation Right will vest on the last day of each — thereafter, subject
to the Participant continuing to be a Service Provider through each such dates.]
       Termination Period:
       This Stock Appreciation Right shall be exercisable for ninety (90) days
after Participant ceases to be a Service Provider to the extent it has vested as
of the date of such termination, unless such termination is due to Participant’s
death, Disability or Retirement. If Participant ceases to be a Service Provider
due to Participant’s death or Disability, this Stock Appreciation Right shall be

 



--------------------------------------------------------------------------------



 



exercisable for one (1) year after Participant ceases to be Service Provider to
the extent it has vested as of the date of such termination. Notwithstanding the
foregoing, in no event may this Stock Appreciation Right be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 16(c) of the Plan.
     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Stock
Appreciation Right is granted under and governed by the terms and conditions of
the Plan and this Award Agreement. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

              PARTICIPANT:       ATMEL CORPORATION
 
           
 
                     
Signature
          By
 
           
 
                      Print Name       Title
 
           
DATED:
           
 
           
 
           
 
                     
 
           
 
                      Residence Address        

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
STOCK APPRECIATION RIGHT AGREEMENT
     1) Grant of Stock Appreciation Right. The Administrator hereby grants to
the Participant (the “Participant”) named in the Notice of Grant attached to
(and part of) this Stock Appreciation Right Agreement, a Stock Appreciation
Right (the “Stock Appreciation Right”) to purchase the number of Shares as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Plan which is incorporated herein by reference. Subject to Section 18(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan shall prevail. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Award
Agreement.
     2) Exercise of Stock Appreciation Right. This Stock Appreciation Right is
exercisable in a manner and pursuant to such procedures as the Administrator may
determine, which shall state the election to exercise the Stock Appreciation
Right and the number of Shares in respect of which the Stock Appreciation Right
is being exercised (the “Exercised Shares”) and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan (the “Exercise Notice”). The Exercise Notice will be completed by
Participant and delivered to the Secretary of the Company in such form and
manner as the Administrator may determine. This Stock Appreciation Right shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice together with any applicable withholding taxes.
     Upon exercising the Stock Appreciation Right, the Participant shall receive
from the Company, for each Share exercised, an amount equal to (i) the Fair
Market Value of the Common Stock as of the date of such exercise, minus (ii) the
Exercise Price set forth in the Notice of Grant. Until Shares are issued in
respect of the exercise of this Stock Appreciation Right in accordance with Plan
Section 13, the Participant shall not have any of the rights or privileges of a
stockholder of the Company in respect of any of the Shares covered by this Stock
Appreciation Right.
     The Company’s obligation arising upon the exercise of this Stock
Appreciation Right shall be paid 100% in Shares. Shares withheld to satisfy
withholding obligations shall also be valued at its Fair Market Value on the
date of exercise. Any fractional Share due to a Participant upon exercise shall
be rounded down to the nearest whole Share.
     3) Non-Transferability of Stock Appreciation Right. This Stock Appreciation
Right may not be transferred in any manner otherwise than by will or by the laws
of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. The terms of the Plan and this Award Agreement
will be binding upon the executors, administrators, heirs, successors and
assigns of Participant.

 



--------------------------------------------------------------------------------



 



     4) Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares shall be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) shall have been made by Participant with respect to the payment
of income, employment and other taxes which the Company determines must be
withheld with respect to such Shares. Participant agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Participant) for the satisfaction of all Federal, state, and local
income and employment tax withholding requirements applicable to the Option
exercise. Participant acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.
     5) Rights as a Stockholder. Neither Participant nor any person claiming
under or through Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares shall have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant shall have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
     6) No Effect on Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
PARTICIPANT’S RELATIONSHIP A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
     7) Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, this Award Agreement and the Notice of Grant constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant. This Award Agreement is governed by the
internal substantive laws, without regard to the choice of law rules, of the
State of California.
     8) Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement shall be addressed to Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, CA 95131, or at such other address as the Company may hereafter
designate in writing.

2



--------------------------------------------------------------------------------



 



     9) Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
     10) Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of exercise as the
Administrator may establish from time to time for reasons of administrative
convenience.
     11) Administrator Authority. The Administrator shall have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Stock
Appreciation Right have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon Participant, the Company and all other interested persons. The
Administrator shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
     12) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Stock Appreciation Rights awarded under the
Plan or future Stock Appreciation Rights that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     13) Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     14) Agreement Severable. In the event that any provision in this Award
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Award Agreement.
     15) Amendment, Suspension or Termination of the Plan. Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.

3



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
NOTICE OF GRANT OF STOCK PURCHASE RIGHT
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Stock Purchase Right (the “Notice of Grant”).
     Name:
     Address:
     You have been granted the right to purchase Common Stock of the Company,
subject to the Company’s Repurchase Option and your ongoing status as a Service
Provider (as described in the Plan and the attached Restricted Stock Purchase
Agreement), as follows:

           
 
Grant Number  
 
   
 
         
 
Grant Date  
 
   
 
         
 
Price Per Share   $     
 
   
 
   
 
         
 
Total Number of Shares Subject        
 
to This Stock Purchase Right  
 
   
 
         
 
Expiration Date:        
 
   
 
   

     YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR
IT WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the 2005 Stock Plan and this Notice of Grant and
the Restricted Stock Purchase Agreement, attached hereto as Exhibit A-1
(together, the “Agreement”). You further represent that you are familiar with
the terms and provisions of the Plan, and hereby accept this Agreement subject
to all of the terms and provisions thereof. You have reviewed the Plan and this
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understand all provisions of
this Agreement. You agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Agreement. You further agree to notify the Company upon
any change in the residence indicated in the Notice of Grant.

 



--------------------------------------------------------------------------------



 



              PURCHASER:       ATMEL CORPORATION
 
           
 
                     
Signature
          By
 
           
 
                      Print Name       Title
 
           
DATED:
           
 
           
 
           
 
                     
 
           
 
                      Residence Address        

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
2005 STOCK PLAN
(AS AMENDED AND RESTATED AUGUST 14, 2008)
RESTRICTED STOCK PURCHASE AGREEMENT
     Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Restricted Stock Purchase Agreement.
     WHEREAS the Purchaser named in the Notice of Grant, (the “Purchaser”) is a
Service Provider, and the Purchaser’s continued participation is considered by
the Company to be important for the Company’s continued growth; and
     WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement.
     NOW THEREFORE, the parties agree as follows:
     1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and
the Purchaser hereby agrees to purchase shares of the Company’s Common Stock
(the “Shares”), at the per Share purchase price and as otherwise described in
the Notice of Grant.
     2. Payment of Purchase Price. The purchase price for the Shares may be paid
by delivery to the Company at the time of execution of this Agreement of cash, a
check, or some combination thereof, together with any and all withholding taxes
due in connection with the purchase of the Shares.
     3. Repurchase Option.
          (a) In the event the Purchaser ceases to be a Service Provider for any
or no reason (including death or Disability) before all of the Shares are
released from the Company’s Repurchase Option (see Section 4), the Company
shall, upon the date of such termination (as reasonably fixed and determined by
the Company) have an irrevocable, exclusive option (the “Repurchase Option”) for
a period of sixty (60) days from such date to repurchase up to that number of
shares which constitute the Unreleased Shares (as defined in Section 4) at the
original purchase price per share (the “Repurchase Price”). The Repurchase
Option shall be exercised by the Company by delivering written notice to the
Purchaser or the Purchaser’s executor (with a copy to the Escrow Holder) AND, at
the Company’s option, (i) by delivering to the Purchaser or the Purchaser’s
executor a check in the amount of the aggregate Repurchase Price, or (ii) by
canceling an amount of the Purchaser’s indebtedness to the Company equal to the
aggregate Repurchase Price, or (iii) by a combination of (i) and (ii) so that
the combined payment and cancellation of indebtedness equals the aggregate
Repurchase Price. Upon delivery of such notice and the payment of the aggregate

 



--------------------------------------------------------------------------------



 



Repurchase Price, the Company shall become the legal and beneficial owner of the
Shares being repurchased and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Shares being repurchased by the Company.
          (b) Whenever the Company shall have the right to repurchase Shares
hereunder, the Company may designate and assign one or more employees, officers,
directors or shareholders of the Company or other persons or organizations to
exercise all or a part of the Company’s purchase rights under this Agreement and
purchase all or a part of such Shares. If the Fair Market Value of the Shares to
be repurchased on the date of such designation or assignment (the “Repurchase
FMV”) exceeds the aggregate Repurchase Price of such Shares, then each such
designee or assignee shall pay the Company cash equal to the difference between
the Repurchase FMV and the aggregate Repurchase Price of such Shares.
     4. Release of Shares From Repurchase Option.
          (a)                                          percent (____%) of the
Shares shall be released from the Company’s Repurchase Option
[___[months/years]] after the Grant Date and
                                         percent (___%) of the Shares [at the
end of each month thereafter], provided that the Purchaser does not cease to be
a Service Provider prior to the date of any such release.
          (b) Any of the Shares that have not yet been released from the
Repurchase Option are referred to herein as “Unreleased Shares.”
          (c) The Shares that have been released from the Repurchase Option
shall be delivered to the Purchaser at the Purchaser’s request (see Section 6).
     5. Restriction on Transfer. Except for the escrow described in Section 6 or
the transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until such Shares
are released from the Company’s Repurchase Option in accordance with the
provisions of this Agreement, other than by will or the laws of descent and
distribution.
     6. Escrow of Shares.
          (a) To ensure the availability for delivery of the Purchaser’s
Unreleased Shares upon repurchase by the Company pursuant to the Repurchase
Option, the Purchaser shall, upon execution of this Agreement, deliver and
deposit with an escrow holder designated by the Company (the “Escrow Holder”)
the share certificates representing the Unreleased Shares, together with the
stock assignment duly endorsed in blank, attached hereto as Exhibit A-2. The
Unreleased Shares and stock assignment shall be held by the Escrow Holder,
pursuant to the Joint Escrow Instructions of the Company and Purchaser attached
hereto as Exhibit A-3, until such time as the Company’s Repurchase Option
expires.
          (b) The Escrow Holder shall not be liable for any act it may do or
omit to do with respect to holding the Unreleased Shares in escrow while acting
in good faith and in the exercise of its judgment.

 



--------------------------------------------------------------------------------



 



          (c) If the Company or any assignee exercises the Repurchase Option
hereunder, the Escrow Holder, upon receipt of written notice of such exercise
from the proposed transferee, shall take all steps necessary to accomplish such
transfer. The Purchaser hereby appoints the Escrow Holder with full power of
substitution, as the Purchaser’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Purchaser to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such Unreleased Shares to the Company upon such
termination.
          (d) When the Repurchase Option has been exercised or expires
unexercised or a portion of the Shares has been released from the Repurchase
Option, upon request the Escrow Holder shall promptly cause a new certificate to
be issued for the released Shares and shall deliver the certificate to the
Company or the Purchaser, as the case may be.
          (e) Subject to the terms hereof, the Purchaser shall have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Company affecting the Common Stock, the Shares shall be
increased, reduced or otherwise appropriately changed, and by virtue of any such
change the Purchaser shall in his or her capacity as owner of Unreleased Shares
that have been awarded to him or her be entitled to new or additional or
different shares of stock, cash or securities (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities shall thereupon be considered to be Unreleased Shares and shall be
subject to all of the conditions and restrictions which were applicable to the
Unreleased Shares pursuant to this Agreement. If the Purchaser receives rights
or warrants with respect to any Unreleased Shares, such rights or warrants may
be held or exercised by the Purchaser, provided that until such exercise any
such rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants shall be considered to be
Unreleased Shares and shall be subject to all of the conditions and restrictions
which were applicable to the Unreleased Shares pursuant to this Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock, cash or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants.
     7. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.
     8. Adjustment for Stock Split. All references to the number of Shares and
the purchase price of the Shares in this Agreement shall be appropriately
adjusted to reflect any stock split, stock

 



--------------------------------------------------------------------------------



 



dividend or other change in the Shares which may be made by the Company after
the date of this Agreement.
     9. Withholding of Taxes. The Purchaser agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining the Purchaser) for the satisfaction of all Federal, state, and local
income and employment tax withholding requirements applicable to the purchase of
Shares hereunder. The Purchaser acknowledges and agrees that the Company may
refuse to honor the exercise and refuse to deliver Shares if such withholding
amounts are not delivered at the time of purchase.
     10. Tax Consequences. The Purchaser has reviewed with the Purchaser’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
     11. General Provisions.
          (a) This Agreement shall be governed by the internal substantive laws,
without regard to the choice of law rules, of the State of California. This
Agreement, subject to the terms and conditions of the Plan and the Notice of
Grant, represents the entire agreement between the parties with respect to the
purchase of the Shares by the Purchaser. Subject to Section 18(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
shall prevail. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement.
          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Purchaser pursuant to the terms of this Agreement
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid. Any notice to be
given to the Company under the terms of this Agreement will be addressed to
Company at Atmel Corporation, Attention: Stock Administration Department, 2325
Orchard Parkway, San Jose, California 95131, or such other address as the
Company may hereafter designate in writing. Any notice to be given to the
Purchaser will be sent to the Purchaser at the address set forth at the
beginning of this Agreement or such other address as the Purchaser may request
by notifying the Company in writing.
          Any notice to the Escrow Holder shall be sent to the Company’s address
with a copy to the other party hereto.
          (c) The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Purchaser
under this Agreement may only be assigned with the prior written consent of the
Company.

 



--------------------------------------------------------------------------------



 



          (d) Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
          (e) The Purchaser agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.
          (f) PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR
PURCHASING SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
          (g) The Administrator shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Shares of Restricted Stock have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon the Purchaser, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.
          (h) The Company may, in its sole discretion, decide to deliver any
documents related to Stock Purchase Rights granted under the Plan or future
Stock Purchase Rights that may be granted under the Plan by electronic means or
request the Purchaser’s consent to participate in the Plan by electronic means.
The Purchaser hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
          (i) Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
          (j) In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
          (k) This Agreement constitutes the entire understanding of the parties
on the subjects covered. The Purchaser expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.

 



--------------------------------------------------------------------------------



 



Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
          (l) The Purchaser understands that the Plan is discretionary in nature
and may be amended, suspended or terminated by the Company at any time.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED I,                                         , hereby
sell, assign and transfer unto                                          (___)
shares of the Common Stock of Atmel Corporation standing in my name of the books
of said corporation represented by Certificate No. ___herewith and do hereby
irrevocably constitute and appoint                                          to
transfer the said stock on the books of the within named corporation with full
power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Restricted
Stock Purchase Agreement (the “Agreement”) between 
                                         and the undersigned dated
                    , 20___.
Dated:                                         , 20___
                                                            
Signature
INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
JOINT ESCROW INSTRUCTIONS
                                        , 20___
Corporate Secretary
Atmel Corporation
2325 Orchard Parkway
San Jose, California 95131
Dear                     :
     As Escrow Agent for both Atmel Corporation, a Delaware corporation (the
“Company”), and the undersigned purchaser of stock of the Company (the
“Purchaser”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Purchase
Agreement (“Agreement”) between the Company and the undersigned, in accordance
with the following instructions:
     1. In the event the Company and/or any assignee of the Company (referred to
collectively as the “Company”) exercises the Company’s Repurchase Option set
forth in the Agreement, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be purchased, the purchase
price, and the time for a closing hereunder at the principal office of the
Company. Purchaser and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.
     2. At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
being purchased pursuant to the exercise of the Company’s Repurchase Option.
     3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.
     4. Upon written request of the Purchaser, but no more than once per
calendar year, unless the Company’s Repurchase Option has been exercised, you
shall deliver to Purchaser a certificate or certificates representing so many
shares of stock as are not then subject to the

 



--------------------------------------------------------------------------------



 



Company’s Repurchase Option. Within 90 days after Purchaser ceases to be a
Service Provider, you shall deliver to Purchaser a certificate or certificates
representing the aggregate number of shares held or issued pursuant to the
Agreement and not purchased by the Company or its assignees pursuant to exercise
of the Company’s Repurchase Option.
     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.
     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     10. You shall not be liable for the outlawing of any rights under the
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.
     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefore.
     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.
     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

 



--------------------------------------------------------------------------------



 



     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
     15. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

             
 
  COMPANY:   Atmel Corporation    
 
           
 
  PURCHASER:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
  ESCROW AGENT:   Corporate Secretary,    
 
      Atmel Corporation    

     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 



--------------------------------------------------------------------------------



 



     18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of California.

     
 
  Very truly yours,
 
  Atmel Corporation
 
   
 
   
 
   
 
  By
 
   
 
   
 
   
 
  Title
 
   
 
  PURCHASER:
 
   
 
   
 
   
 
  Signature
 
   
 
   
 
   
 
  Print Name
 
   
 
  ESCROW AGENT:
 
   
 
   
 
   
 
  Corporate Secretary

 